Citation Nr: 1447063	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  09-16 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected degenerative arthritis of the right elbow, rated as 10 percent disabling prior to August 11, 2011, and as 30 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel
INTRODUCTION

The Veteran served on active duty from June 1985 to June 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision increased the Veteran's rating for his right elbow disability to 10 percent; a subsequent, September 2011 rating decision increased his rating to 30 percent, effective August 11, 2011.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing is in the Veteran's file. 

This case was previously before the Board in July 2011.  At that time, in addition to the issue listed above, the Board also considered the issue of entitlement to a compensable rating for a right elbow scar.  The Board granted that claim, and it is no longer before the Board.  

The Board remanded the claim of entitlement to an increased rating for arthritis of the right elbow for further development.  For reasons explained in greater detail below, the Board finds substantial compliance with its remand instructions and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  At his March 2011 hearing, the Veteran testified regarding the occupational impairment presented by his service-connected right elbow disability.  While this ordinarily would raise the issue of entitlement to a TDIU, in a January 2012 letter, the Veteran made it clear that he did not wish to pursue this issue.  The Board accepts the Veteran's wishes.  Accordingly, the issue of entitlement to a TDIU has not been raised and will not be further considered.  

FINDINGS OF FACT

1.  Prior to August 11, 2011, the Veteran's degenerative arthritis of the right elbow did not result in limitation of pronation with motion lost beyond the last quarter of the arc.  

2.  Since August 11, 2011, the Veteran's degenerative arthritis of the right elbow has resulted in limitation of pronation with motion lost beyond middle of the arc.  

3.  Since August 13, 2008, the Veteran's degenerative arthritis of the right elbow has resulted in flexion limited to 100 degrees and extension limited to 45 degrees.  


CONCLUSIONS OF LAW

1.  Prior to August 11, 2011, the criteria for an increased rating for impairment of supination and pronation have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.71a, DCs 5205-13 (2014).  

2.  Since August 2011, the criteria for a 30 percent rating for impairment of supination and pronation have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.71a, DC 5213 (2014).  

3.  From August 13, 2008 and onward, the criteria for a separate, 20 percent rating, for limitation of flexion and extension of the elbow have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.71a, DC 5208 (2014).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter of March 2008 satisfied the duty to notify provisions.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in a May 2012 supplemental statement of the case.  

The Veteran's service treatment records and VA medical treatment records, and private treatment records have been obtained.  The Veteran did not identify any private treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in July 2008 and August 2011.  The record does not reflect that these examinations are inadequate for rating purposes.  Instead, these examinations contain sufficient information to rate the Veteran under the applicable Diagnostic Code, and indeed formed the basis for increasing his rating.  

The Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) in March 2011.  Pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010), the presiding officer at a hearing must fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the claim at issue.  That said, the VLJ asked specific questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  Though the VLJ did not specifically identify any pertinent evidence not already associated with the claim file, the Veteran volunteered his treatment history and symptoms since service.  The Veteran is thus not shown to be prejudiced on this basis.  

Further, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  Instead, the hearing focused on the elements necessary to substantiate the claims at issue here.  The Veteran, through his testimony, demonstrated actual knowledge of the elements necessary to substantiate his claim.  The duties imposed by Bryant and 38 C.F.R. § 3.103(c)(2) have been satisfied.  

The Board remanded this claim in July 2011.  The Board directed that additional treatment records be obtained, and that the Veteran undergo a new VA examination.  Since that remand, additional VA treatment records have been obtained and associated with the file.  The Veteran underwent a new examination in August 2011.  The Board thus finds substantial compliance with its July 2011 remand instructions.  See D'Aries, 22 Vet. App. at 105.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

There is no indication in the record that any additional evidence relevant to the issues is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Entitlement to an Increased Rating

Legal Framework

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the Veteran's rating is already staged, the Board must analyze the propriety of the dates of the stage as well as the different ratings assigned.  

The Veteran's right elbow disability is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5213, covering impairment of supination and pronation of the elbow and forearm.  The Code contains both major and minor ratings; as the Veteran is right-handed, the major ratings are for application.

Under that Code, limitation of supination to 30 degrees or less warrants a 10 percent rating.  Limitation of pronation with motion lost beyond the last quarter of the arc warrants a 20 percent rating.  Limitation of pronation with motion lost beyond the middle of the arc warrants a 30 percent rating.  Loss of bone or bone fusion, if present, can warrant a 20, 30, or 40 percent rating.  

Other Diagnostic Codes for rating disabilities of the elbow and forearm are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5205-5212.  Of particular relevance, Diagnostic Code 5208 covers limitation of flexion and extension of the forearm.  Under this Code, when flexion is limited to 100 degrees and extension limited to 45 degrees, a 20 percent rating is warranted.  This is the only rating available under this Diagnostic Code.  

The normal range of motion for the elbow is flexion to 145 degrees and extension to zero degrees. Normal pronation is from zero to 80 degrees and normal supination is from zero to 85 degrees. 38 C.F.R. § 4.71, Plate I.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999).

The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Facts 

At a July 2008 VA examination, the Veteran complained of numbness and pain in the right elbow and forearm.  He denied suffering from flare-ups.  The Veteran did wear a brace on his elbow, but has no other assistive devices.  

Upon examination, the Veteran's muscle tone and power were within normal limits and equal bilaterally.  There was no muscle atrophy.  His deep tendon reflexes were 2+ and equal bilaterally.  The Veteran did have a mild diffuse dullness in the sensation to touch and pinprick.  

Range of motion testing revealed flexion from 40 degrees to 120 degrees.  The Veteran had pain through the motion, worse at the end.  He had forearm pronation from 0 to 70 degrees, and supination from 0 to 70 degrees.  The Veteran complained of pain in both pronation and supination at the maximum range of motion.  With repetitive motion, there was no additional loss of motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  

The examiner diagnosed the Veteran as suffering from degenerative arthritis of the right elbow and right ulnar neuropathy.  

At an August 13, 2008 VA consult, the Veteran complained of pain in his right elbow, forearm, and wrist.  He stated that he had increased pain with all elbow extension activities.  

Upon examination, the Veteran had decreased strength with flexion and extension of his elbows, as well as with pronation and supination of his forearm.  He had reduced grip strength in his right hand.

Range of motion testing revealed extension of 45 degrees and flexion of 75.  He had wrist extension of 45 degrees and flexion of 55.  He had pronation and supination of 90 degrees each way.  

An April 2010 VA treatment record reflects that the Veteran complained of worsening elbow pain.  The treating physician noted that the Veteran was unable to fully flex or extend his elbow, and that he could not fully supinate.  

At his March 2011 hearing, the Veteran complained of numbness and pain in his elbow and in the fingers of his right hand.  

At an August 11, 2011 VA examination, the Veteran was diagnosed as suffering from degenerative joint disease of the right elbow and flexure contracture of the right elbow.  The Veteran complained of pain in his right elbow.  

Upon examination, the Veteran had full strength in flexion and extension in his right elbow.  The examiner reported ankylosis of the elbow, at an angle of less than 40 degrees.  The Veteran had supination limited to 30 degrees or less, and he had limited pronation with motion lost beyond the middle of the arc.  

Range of motion testing revealed that the Veteran had flexion of 80 degrees, with pain beginning at 80.  He had flexion of 40 degrees with pain beginning at 40.  Repetitive motion did not result in any loss of range of motion, but did result in less movement than normal and additional pain.  

Analysis

Given this evidence, the Board finds that the Veteran's disability warrants ratings over three separate periods of time.  These ratings are discussed below.  

First, prior to his August 13, 2008 VA consult, the evidence indicates that only the 10 percent rating currently assigned is warranted.  At that time, the Veteran had forearm pronation and supination from 0-70 degrees.  To qualify for a 20 percent rating, he would have to have pronation lost beyond the last quarter of the arc with the hand not approaching full pronation.  38 C.F.R. § 4.71a, DC 5213.  The evidence shows that the Veteran's pronation far exceeded this point.  

This examination also did not show that the Veteran's limitation of flexion or extension warranted separate ratings.  Range of motion testing revealed flexion of 120 degrees and flexion of 40.  These ranges are above those warranting compensable ratings for flexion or extension separately under Diagnostic Codes 5206 and 5207 or for a 20 percent rating under Diagnostic Code 5208.  

From the August 13, 2008 VA consult and onward, the evidence shows that an additional, 20 percent rating under Diagnostic Code 5208 is warranted.  That consult reflects that the Veteran had extension of 45 degrees and flexion of 75 degrees.  Similar readings were recorded at his August 2011 examination.  

These ranges qualify him for a separate, 20 percent rating for limitation of flexion and extension.  Further, adding this rating is not considered pyramiding, as Diagnostic Codes 5208 and 5213 deal with separate motions of the elbow and forearm.  See 38 C.F.R. § 4.14 (2014).

That said, the evidence does not support an increased rating under Diagnostic Code 5213 between August 2008 and August 2011.  There is no evidence that the Veteran's limitation of pronation was severe enough to result in motion lost beyond the last quarter of the arc.  

From the time of the August 11, 2011 VA examination and onward, an increased, 30 percent rating under Diagnostic Code 5213 is warranted.  A 30 percent rating is warranted for limitation of pronation, with motion lost beyond middle of the arc.  38 C.F.R. § 4.71a, DC 5213.  The examination report reflects that the Veteran's pronation was limited to this degree, warranting the increased rating.  As the evidence did not show that the Veteran had complete loss of supination or pronation, or that his hand was fixed in supination or pronation, a 40 percent rating under this Code is not warranted.  

Of note, the August 2011 examiner found that the Veteran had ankylosis of the right elbow, at an angle less than 50 degrees.  Ankylosis to this degree could warrant a 60 percent rating under 38 C.F.R. § 4.71a, DC 5205.  However, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007).  The evidence shows that, though the Veteran lacked complete range of motion, his elbow was not immobile or fixed.  Absent such a showing, ankylosis is not considered demonstrated by the record, and DC 5205 is not for application.  

At no point in time do the DeLuca factors warrant ratings in excess of those already assigned by the Board.  Though the Veteran did complain of pain with his movement, the evidence shows that the functional effects of his pain did not limit his movement beyond the levels assigned, even with repetitive motion.  The ratings assigned by the Board thus already contemplate the functional impairment provided by pain and other functional limitations.    

As to extraschedular consideration, the rating criteria reasonably describe the Veteran's disability level and his particular symptoms.  Aside from his loss of range of motion, the other symptom most often cited by the Veteran is the pain in his arm and hand.  This symptom is not specifically contemplated by the rating criteria.  However, the Veteran is already separately service-connected for ulnar neuropathy of the right upper extremity, and the symptoms complained of by the Veteran are adequately covered by this separate, 30 percent rating.  See 38 C.F.R. § 4.124a, DC 8516 (2014).  As the Veteran's disability picture is contemplated by the assigned schedular evaluations, these ratings are adequate, and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

In summary, the Board concludes that, prior to August 11, 2011, an increased rating for limitation of supination and pronation is not warranted.  Since August 11, 2011, a 30 percent rating for limitation of supination and pronation is warranted.  Finally, since August 13, 2008, a separate 20 percent rating for limitation of flexion and extension of the right elbow is warranted.  





ORDER

Prior to August 11, 2011, a rating in excess of 10 degrees for degenerative arthritis of the right elbow manifested by impairment of pronation and supination is denied.  

Since August 11, 2011, a 30 percent rating for degenerative arthritis of the right elbow manifested by impairment of pronation and supination is granted.  

Effective August 13, 2008, a separate 20 percent rating for degenerative arthritis of the right elbow manifested by limitation flexion and extension is granted.   




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


